NOTICE OF ALLOWABILITY
Response to Amendment
The amendments filed 4/26/2022 has been entered.

Claim Status
Claims 13, 15-20, and 22 are pending.
Claims 1-12, 14, 21, and 23 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samie Leigh on 4/27/2022.

Please amend the title of the application to read: 
“METHOD FOR CONTROLLING A PLASMA PROCESS”

Allowable Subject Matter
Claims 13, 15-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “adjusting a position of the tunable circuit element along a grounded busbar plate to adjust a position of a node and a distance between the tunable circuit element and the RF filter along a lead to adjust an impedance of the tunable circuit element” and “wherein adjusting the position of the tunable circuit element comprises moving the tunable circuit element from one of a plurality of apertures disposed along a length of the grounded busbar plate to another of the plurality of apertures along the length of the busbar plate” in the context of the other limitations of the claim.
Particularly, the prior art does not appear to teach a method for adjusting impedance of an RF-powered resistive heating element in a plasma processing chamber by moving a circuit element to different positions along a grounded busbar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718